Citation Nr: 1400468	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disorder prior to July 27, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran retired from active service in October 1990. Effective July 2011, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and remanded in May 2011. The Veteran was granted service connection for his cervical disorder and flat feet in a June 2012 rating decision.  This represents a full grant of the benefits sought on appeal.  Accordingly, these issues are no longer on appeal. 

The Veteran was granted service connection for his low back disorder in March 2007.  This disability was rated as 10 percent disabling.  In a June 2012 rating decision, the RO increased this rating to 20 percent disabling.  This increase did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected low back disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in February 2011.

A review of the Virtual VA paperless claims processing system revealed no records which are pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran's thoracolumbar spine strain does not cause limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis prior to July 27, 2011.

2. The Veteran's thoracolumbar spine strain does not cause limitation of forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine for the period July 27, 2011, to present.


CONCLUSION OF LAW

The criteria for an initial rating for a thoracolumbar spine disability in excess of 10 percent prior to July 27, 2011, and 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With regard to the Veteran's claim for an initial increased evaluation for his low back disorder, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in April 2006, November 2009, and July 2011.

The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests. 

This case was remanded in May 2011 to afford the Veteran a new VA examination, as he alleged his disability had worsened since his last VA examination.  The Veteran was afforded this examination in July 2011.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran had a VA Board Hearing in February 2011 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Analysis

Although the Veteran contends that his low back disorder is more severe than reflected by his current disability ratings, the preponderance of the evidence is against the claim and the appeal will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  The Veteran is appealing initial evaluations following an initial award of service connection.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran was granted service connection for his low back disorder in March 2007.  This disability was rated as 10 percent disabling.  In a June 2012 rating decision, the RO increased this rating to 20 percent disabling.  A review of the medical and lay evidence during the relevant appeal period reveals the following signs and symptoms, in pertinent part, attributable to the Veteran's service-connected disability. 

The Veteran was afforded a VA examination in April 2006.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine, and his lumbar fusions were noted.  The examiner noted localized pain which occurred constantly.  The examiner stated the Veteran was not receiving any treatment for his condition.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (90 degrees); extension (30 degrees); left lateral flexion (30 degrees); left lateral rotation (30 degrees); right lateral flexion (30 degrees), and right lateral rotation (30 degrees).  The total range of motion was 210 degrees.  The examiner ruled out spinal ankylosis or IVDS.  The examiner also found the Veteran did not have functional loss or functional impairment of the thoracolumbar spine that manifested itself in less movement than normal and pain on movement.  The examiner noted the Veteran experienced combined weakness and stiffness in the low back.  

An October 2007 MRI shows intervertebral disc narrowing of the lumbar spine.

B. Joe Ordonez, M.D., examined the Veteran in December 2007 and January 2008.  Dr. Ordonez recounted the history of the Veteran's low back disorder, while noting there was no "overt instability evident" (December) and that "surgical correction of his problem would consist of a reexploration followed by removal of his current instrumentation" (January).

The Veteran was afforded a second VA examination in November 2009.  The examiner noted no evidence of radiating pain on movement and that muscle spasm was absent.  There was no guarding of movement, no weakness, and muscle tone was normal.  The examiner noted there was no ankylosis of the thoracolumbar spine.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (70 degrees); extension (10 degrees); left lateral flexion (30 degrees); left lateral rotation (35 degrees); right lateral flexion (30 degrees), and right lateral rotation (30 degrees).  The total range of motion was 205 degrees.  Only left rotation decreased upon range of motion testing.  The examiner found no signs of IVDS.  The examiner also found the Veteran did not have functional loss or functional impairment of the thoracolumbar spine that manifested itself in less movement than normal and pain on movement.  

A February 2011 note from David M. Clifford, M.D., notes the Veteran had "no loss of coordination" due to his back disorder.

The Veteran was afforded a third VA examination in July 2011.  The Veteran recounted his ongoing pain and decision not to pursue spinal surgery.  The Veteran utilized a walker, but the examiner opined that the Veteran "could walk without it."  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (45 degrees); extension (10 degrees); left lateral flexion (20 degrees); left lateral rotation (20 degrees); right lateral flexion (20 degrees), and right lateral rotation (20 degrees).  The total range of motion was 135 degrees.  The examiner found the Veteran had no additional limitation in range of motion testing following repetitive-use testing.  The examiner found IVDS.  The examiner also found the Veteran did not have functional loss or functional impairment of the thoracolumbar spine that manifested itself in less movement than normal and pain on movement.  

Prior to July 27, 2011

As noted above, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran's forward flexion was measured at 90 degrees in April 2006 and 70 degrees in November 2009, both of which exceed the 60 degree threshold for the next higher 20 percent evaluation.  While both examiners detailed pain, no other symptoms rose to the level of the factors set forth in DeLuca.  In light of the foregoing, the preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The overall disability picture for the Veteran's back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes for the period prior to July 27, 2011. 38 C.F.R. § 4.7. 

July 27, 2011 - Present

As noted above, a 40 percent evaluation is warranted when forward flexion of the spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. The Veteran's forward flexion was measured at 45 degrees in July 2011, thus exceeding the aforementioned 30 degree threshold. Additionally, the Veteran retained mobility in his thoracolumbar spine, and he did not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). While this examination detailed that the Veteran experienced pain and decreased mobility, such symptoms do not rise to the level of the factors set forth in DeLuca.  In light of the foregoing, the preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The overall disability picture for the Veteran's back disability does not more closely approximate a 40 percent rating under the applicable Diagnostic Codes for the period July 27, 2011, to present. 38 C.F.R. § 4.7. 



IVDS

The Veteran was diagnosed with IVDS by the July 2011 examiner, but not the prior examiners.  Furthermore, despite the Veteran reporting incapacitating episodes during his February 2011 Board hearing, there is no evidence a physician prescribed bed rest for the Veteran, which is required to rate a back disorder under DC 5243.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's back disorder is rated under the Spine Formula.  Id.  Furthermore, there are no alternative diagnostic codes under 38 C.F.R. § 4.71a that would result in a higher rating. 

Extraschedular Consideration

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that there is no showing that the Veteran's spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 


ORDER

Entitlement to an initial disability evaluation for a low back disorder in excess of 10 percent prior to July 27, 2011 and 20 percent thereafter is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


